DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 3/30/2022 has been entered.  Claim 42 has been amended. Claims 42-60 remain pending in the application. 
Applicant's arguments filed 3/30/2022 to the drawings objection have been fully considered but they are not persuasive.  On page 6, Applicant argues the claim has been amended to include the plurality of filters configured to filter the sensor signal to be recited in the function of the computer processor, obviating the objection to the drawings.  However, the limitation “the plurality of filters configured to filter the sensor signal” in the function of the computer processor as method steps is also not shown in the drawings.
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive.  On page 6, Applicant argues Narasimhan does not teach "one of the plurality of filters to filter the response signal" is determined "in response to a relative quality of each of the filtered signals” arguing Narasimhan teaches a separate function is performed on each signal and Narasimhan’s Quality Metric (QM) calculation is not responsive to faster changes in signal quality, instead teaching only a minimum Quality Metric is maintained, and avoids switching to another filter even if switching would improve the Quality Metric. 
However, faster changes in signal quality and switching are not claimed.  The claim only requires “select one of the plurality of filters to filter the sensor signal” which Narasimhan teaches at Paragraph [0007], “adaptively select one of the plurality of digital filters to maintain a minimum signal-to-noise ratio (SNR).”  The instant specification does not provide an explanation of “relative quality of each of the filtered signals” but Paragraph [0212] of the instant printed publication reads, “For some applications, a bank of matched filters with varying filter parameters (e.g., varying width properties) is applied to the raw signal, and one of the filtered signals is selected by the computer processor. For example, the filter having the greatest signal-to-noise ratio may be selected.”  Therefore, based on the interpretation of the claims in light of the specification, both the instant claims and Narasimhan discloses selecting the filter based on a signal-to-noise ratio and thus Narasimhan teaches the claimed limitations.
As for the “switching” by the second iteration of selecting a filter, it has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B).  Duplicating the steps of selecting a filter does not have any patentable significance unless a new and unexpected result is produced.  Therefore, the method of Narasimhan can be performed again resulting in a second selection of a filter.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of filters” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 42 recites “in response to a relative quality of each of the filtered signals” however, this feature of a relative quality is not found in the original filed specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "a plurality of filters configured to filter the sensor signal using respective filter parameters to create respective filtered signals, in response to a relative quality of each of the filtered signals, select one of the plurality of filters to filter the sensor signal”, and the claim also recites “filter the signal with each of two or more of the filters, and in response to a relative quality of each of the filtered signals, select one of the plurality of filters to filter the sensor signal” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is not clear if the sensor signal is filtered a first time, and then the original unfiltered sensor signal is filtered with a different filter, or if the filtered sensor signal is subsequently filtered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 42-44, 46, and 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Narasimhan et al. (US PGPub 20170156618).

Regarding claim 42, Narasimhan discloses an apparatus (sensor device utilized to measure ECG signals, [0002]) for monitoring a subject (user, Abstract), the apparatus comprising: 
a sensor (sensor 102, Fig. 1 and [0028]), configured to monitor the subject and to generate a sensor signal in response thereto (electrocardiogram (ECG) signal through electrodes that are attached to the skin of the user, [0003]); and 
a computer processor (Abstract; 104, Fig. 1 and [0027]), configured to:
 receive the sensor signal (sensor 102 obtains data from the user and transmits the data … to the application 108 … processor 104 executes the application, [0027]), 
filter the signal with each of a plurality of filters configured to filter the sensor signal using respective filter parameters (filter the detected ECG signal using a plurality of digital filters, [0007], e.g., parallel digital band-pass filters … varying 3db high-pass cutoff frequencies, [0022]; parameters of three parallel band pass filters, [0045]);
in response to a relative quality of each of the filtered signals, select one of the plurality of filters to filter the sensor signal (adaptively select one of the plurality of digital filters to maintain a minimum signal-to-noise ratio (SNR). [0007]; measured QM … utilized by the sensor device as criteria for adaptive selection and changing of the digital filter, [0023]), and subsequently: 
detect that the subject has undergone motion, by analyzing the sensor signal (uses activity level or a level of user motion … to measure noise and ECG signal quality, [0023]), 
in response thereto, filter the signal with each of two or more of the filters (activity level data … criteria for adaptive selection and changing of the filter, [0023]; 902, Fig. 9 and [0046]), and in response to a relative quality of each of the filtered signals (minimum ECG Quality Metric is maintained, [0046]), select one of the plurality of filters to filter the sensor signal (914 and 920, Fig. 9 and [0047]-[0050], adaptively select one of the plurality of digital filters to maintain a minimum signal-to-noise ratio (SNR). [0007]).

Regarding claim 43, Narasimhan discloses the apparatus according to claim 42, wherein the sensor is configured to monitor a cardiac-related signal of the subject (measure cardiac activity, [0028]).

Regarding claim 44, Narasimhan discloses the apparatus according to claim 42, wherein the plurality of filters are configured to filter the sensor signal using respective bandwidth properties (parallel digital band-pass filters … varying 3db high-pass cutoff frequencies, [0022].

Regarding claim 46, Narasimhan discloses the apparatus according to claim 45, wherein the filters are configured to remove any trends, movements of the subject, or respirations of the subject (removes the baseline wander, [0004]).

Regarding claim 52, Narasimhan discloses the apparatus according to claim 42, wherein the computer processor is further configured to: detect if the signal quality falls below a threshold (minimum ECG Quality Metric, [0024]; 916, Fig. 9), in response thereto, filter the signal with each of two or more of the filters, and in response to a quality of each of the filtered signals (QM … criteria for adaptive selection and changing of the digital filter, [0023]), select one of the plurality of filters to filter the sensor signal (920, Fig. 9 and [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan as applied to claim 42 above, and further in view of Mohler et al. (US PGPub 20030229289).

Regarding claim 45, Narasimhan discloses the apparatus according to claim 42.  Narasimhan does not teach that the plurality of filters are zero-mean filters.
Mohler teaches processing a wideband cardiovascular dataset by performing a zero mean function on it  and teaches such function normalized A/D bias offset ([0116]).  Performing such processing with the filters of Narasimhan would reasonably render such filters as “zero-mean filters.”
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Narasimhan such that the plurality of filters are zero-mean filters.  One would use zero mean filters to normalize A/D bias offset.

Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan as applied to claim 42 above, and further in view of Jain et el. (US PGPub 20160287128).

Regarding claim 47, Narasimhan discloses apparatus according to claim 42. Narasimhan does not teach that the sensor is a contact-free sensor disposed on or within the subject's bed.
Jain discloses a contact less electric cardiogram system (Title) in which contactless ECG sensors ([0080]) may be disposed on or within a subject’s bed (sensors 10 can be placed … under a mattress, [0108])
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Narasimhan such that the sensor is a contact-free sensor disposed on or within the subject's bed.  One would have been motivated to use a contact-free sensor disposed on or within the subject’s bed for the benefit of nonintrusive patient monitoring.

Regarding claim 48, the combination of Narasimhan and Jain makes obvious the apparatus according to claim 47, wherein the sensor is configured to be disposed underneath the subject's mattress (Jain, [0108]).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan in view of Jain as applied to claim 48 above, and further in view of Min et al. (US PGPub 20160262704).

Regarding claim 49, the combination of Narasimhan and Jain makes obvious the apparatus according to claim 48.  The combination does not teach the plurality of filters are configured to have a main lobe with a full-width-half-maximum value corresponding to a human biological heartbeat as recorded with the contact free sensor under the subject's mattress.
Min teaches using the full width at half maximum of the R-peak interval from a heartbeat signal to calculate a heartbeat stress index ([0020]).  Since the FWHM corresponding to a human biological heartbeat is of diagnostic significance for heartbeat stress, a person of ordinary skill would understand that it would be important to cut noise surrounding the peak while maintaining the signal in the FWHM.  Thus, it would have been obvious for main lobe to have a FWHM corresponding to a human biological heartbeat.  
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the plurality of filters are configured to have a main lobe with a full-width-half-maximum value corresponding to a human biological heartbeat as recorded with the contact free sensor under the subject's mattress.  One would have been motivated to configure the FWHM of the main lobe to correspond to a heartbeat to emphasize signal of significance for diagnostic purposes.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan as applied to claim 42 above, and further in view of Meger et al. (US PGPub 20110112442).

Regarding claim 50, Narasimhan discloses the apparatus according to claim 42.   Narasimhan does not explicitly teach that the computer processor is configured to select the one of the plurality of filters to filter the sensor signal by selecting the filter having the greatest signal-to-noise ratio.
Meger teaches an algorithm that selects a filter the highest signal-to-noise ratio of a heartbeat peak and using this filter until a subject’s position changes ([0332]).  Signal-to-noise ratio (SNR) would have been an obvious known choice in the art for a person of ordinary skill to optimize the quality of a filter, because the higher the SNR of the filter, the lower the contamination of noise leading to more accurate measurement.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Narasimhan such that the computer processor is configured to select the one of the plurality of filters to filter the sensor signal by selecting the filter having the greatest signal-to-noise ratio.  Use of the filter with the highest SNR would have been an obvious choice predictably yielding high quality measurement.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan in view of Meger as applied to claim 50 above, and further in view of Skoglund et al. (US PGPub 20180120425).

Regarding claim 51, the combination of Narasimhan and Meger makes obvious the apparatus according to claim 50.  The combination does not teach that the computer processor is configured to select the filter having the greatest signal-to-noise ratio by selecting the filter that generates the highest ratio of the main lobe to the side lobes in the filtered signal.
Skoglund teaches determining performance with a filter using the ratio between main lobe and side lobe amplitudes ([0056]).  Therefore, a person of ordinary skill in the art would have recognized this ratio as a known alternative measure of filter quality.  A person of ordinary skill would have understood that a filter with a low ratio of main lobe to side lobes would have a low signal-to-noise ratio, leading to an inaccurate measurement result, while a filter with a high ratio of main lobe to side lobes would have a high signal-to-noise ratio, leading to a more accurate measurement result.  Thus, selecting the filter highest ratio of the main lobe to the side lobes in the filtered signal would have been a use of a known selection criterion to obtain a high quality filter and more accurate measurement.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was effectively filed, to modify the combination of Narasimhan and Meger such that the computer processor is configured to select the filter having the greatest signal-to-noise ratio by selecting the filter that generates the highest ratio of the main lobe to the side lobes in the filtered signal.  Use of ratio of main lobe to side lobes would have provided the benefit of a more accurate ECG measurement.

Claims 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan as applied to claim 42 above, and further in view of Banet et al. (US PGPub 20110257555).

Regarding claim 53, Narasimhan discloses the apparatus according to claim 42.  Narasimhan does not necessarily teach that the computer processor is further configured to, at fixed time intervals, filter the signal with each of two or more of the filters and in response to a quality of each of the filtered signals, select one of the plurality of filters to filter the sensor signal.
Banet teaches updating filter coefficients of an adaptive filter at fixed time intervals (periodic basis, e.g. every 5 minutes, [0112]).  Updating filter coefficients is essentially equivalent to selecting a new filter and would certainly be suggestive of performing the filter selection of Narasimhan on a similar interval.  Since Narasimhan filters the signal using a plurality of filter and in response to a quality of each of the filtered signals, select one of the plurality of filters to filter the sensor signal, modification of Narasimhan such that the selection of filters is performed consistent with the fixed time intervals of Banet would obviously meet the entire limitation.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Narasimhan, such that the computer processor is further configured to, at fixed time intervals, filter the signal with each of two or more of the filters and in response to a quality of each of the filtered signals, select one of the plurality of filters to filter the sensor signal.  Use of the fixed intervals of Banet for selection of filter would have been obvious as a known way to ensure that filter efficacy is evaluated with sufficient frequency to maintain analysis quality.

Regarding claim 54, the combination of Narasimhan and Banet makes obvious the apparatus according to claim 53, wherein the computer processor is configured to, every 5 minutes (periodic basis, e.g. every 5 minutes, Banet, [0112]), filter the signal with each of two or more of the filters and in response to a quality of each of the filtered signals, select one of the plurality of filters to filter the sensor signal.  The fixed intervals of Banet were incorporated in the modification of with respect to claim 53 above.

Regarding claim 55, the combination of Narasimhan and Banet makes obvious the apparatus according to claim 53 wherein the computer processor is configured to, every 10 minutes (periodic basis, e.g. every 5 minutes, Banet, [0112]), filter the signal with each of two or more of the filters and in response to a quality of each of the filtered signals, select one of the plurality of filters to filter the sensor signal.  Since 10 minutes is a multiple of 5 minutes, filtering every 5 minutes inherently means filtering every 10 minutes.  The claim does not specify that the interval between consecutive filtering instances is 10 minutes.

Regarding claim 56, the combination of Narasimhan and Banet makes obvious the apparatus according to claim 53, wherein the computer processor is configured to, every 15 minutes (periodic basis, e.g. every 5 minutes, Banet, [0112]), filter the signal with each of two or more of the filters and in response to a quality of each of the filtered signals, select one of the plurality of filters to filter the sensor signal.  Since 15 minutes is a multiple of 5 minutes, filtering every 5 minutes inherently means filtering every 15 minutes.  The claim does not specify that the interval between consecutive filtering instances is 15 minutes.

Claims 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan as applied to claim 42 above, and further in view of Shinar et al. (US PGPub 20140371635).
Regarding claim 57, Narasimhan discloses the apparatus according to claim 42, wherein the apparatus is configured to be used in combination with an electrocardiography (ECG) signal (ECG signals are detected by the sensor, [0030]), and wherein the sensor is configured to monitor a cardiac-related signal of the subject (measure cardiac activity, [0028]), and the computer processor is further configured to analyze the sensor signal and in response thereto extract one or more cardiac events which correlated with the ECG signal (e.g., RR interval … calculation, [0022].  Narasimhan does not teach that the one or more cardiac events are selected from the group consisting of: mitral valve closure, aortic valve opening, systolic ejection, aortic valve closure, and mitral valve opening.
Shinar teaches using heartbeat pattern analysis to calculate an indication of a left ventricle ejection time from the opening of the aortic valve to the closing of the aortic valve and teaches that decrease in LVET may be indicative of a clinical condition ([0176]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Narasimhan such that the one or more cardiac events are selected from the group consisting of: mitral valve closure, aortic valve opening, systolic ejection, aortic valve closure, and mitral valve opening.  Use of aortic valve opening and aortic valve closure as events to calculate LVET would aid in diagnosis of medical conditions. 

Regarding claim 58,  the combination of Narasimhan and Shinar makes obvious the apparatus according to claim 57, wherein the computer processor is configured to use the identified one or more events to monitor mechanical functioning of the subject's heart (left-ventricle-ejection-time, Shinar, [0176]).  The aortic valve opening and closure events are used as an indication of LVET as indicated in the rejection of claim 57.

Regarding claim 59, the combination of Narasimhan and Shinar makes obvious the apparatus according to claim 58, wherein the computer processor is configured to use the identified one or more events to measure the subject's left ventricular ejection time (Shinar, [0176]). The aortic valve opening and closure events are used as an indication of LVET as indicated in the rejection of claim 57.

Regarding claim 60,  the combination of Narasimhan and Shinar makes obvious the apparatus according to claim 57, wherein the computer processor is configured to, in combination with the ECG signal, use the identified one or more events to analyze the subject's cardiac cycle (calculate an indication of a left-ventricle-ejection-time, Shinar, [0176]).  The aortic valve opening and closure are reasonably understood to be part of the cardiac cycle, so calculating LVET can be considered an analysis of the cardiac cycle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857